Citation Nr: 1819987	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-03 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hip condition, to include as secondary to service connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to May 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims folder.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hip condition, currently diagnosed as mild bilateral hip degenerative joint disease.  See May 2013 VA treatment records.

The Veteran relates his hip condition to service.  In a statement received in July 2012, the Veteran's representative asserted that his hip condition may be related to physical training and duties in service which included a lot of running, marching, and physical training.  The Veteran testified that his hips first began to bother him in the late 1990s.

In the alternative, the Veteran asserts that his hip condition may be related to his service-connected disabilities of bilateral leg stress fractures and bilateral knee arthritis.  

The Veteran was afforded VA examinations in June 2012 and December 2014.  While both examiners offered negative opinions as to whether the bilateral hip condition was proximately caused by the service-connected bilateral knee arthritis, neither examiner opined as to whether the hip condition is aggravated by the knee arthritis.  The examiners also did not address whether the hip conditions are caused or aggravated by the Veteran's service-connected bilateral leg stress fractures.  Moreover, neither examiner opined as to whether the hip condition had onset in service, to include as due to the rigors of service as the Veteran asserts.  Thus, a remand is necessary for a new examination and opinion.

On remand, any pertinent, non-duplicative medical records should be obtained.  During the Veteran's hearing, he indicated that he began to receive VA treatment for his hips in the late 1990s at the Beckley, West Virginia (WV) VA Medical Center (VAMC).  The earliest VA records in in the claims file only date back to July 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any private doctors who have treated his hip condition.  Upon receipt of any necessary authorization, take appropriate action to contact the identified providers and request complete, non-duplicative records.  If identified records are unavailable, the claims file must be clearly documented to that effect and the Veteran must be notified in accordance with 38 C.F.R. § 3.159 (e) (2017).

2.  Obtain VA medical records from the Beckley WV VAMC dated in the late 1990s and early 2000s.  Also, update the file with VA treatment records after February 2016, to include records from the Beckley medical center and the Daytona VA outpatient clinic in Florida.  

3.  Schedule the Veteran for an examination to determine the etiology of his hip condition.  The claims file, and a copy of the Remand, must be reviewed by the examiner.  All appropriate diagnostic testing must be conducted.  

a) The examiner is to opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's mild bilateral degenerative joint disease of the hip had onset in service or is otherwise related to his active service.  

In answering this question, the examiner is to consider and discuss the contention that the hip condition may be related to the Veteran's activities and duties in service, which included a lot of running, marching, and physical training.

b) The examiner is to opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's mild bilateral degenerative joint disease of the hip is either caused or aggravated by the Veteran's service-connected bilateral knee arthritis and/or his bilateral leg stress fractures.

Note: In answering this question, two opinions are required: one for proximate causation and a second for aggravation.  The term "aggravation" means a chronic worsening of a disability beyond its natural progression.  

If aggravation is found, then, to the extent possible, the examiner should establish a baseline level of severity of the hip condition prior to aggravation by the service-connected disorder(s).  

A fully articulated rationale must be provided for all opinions expressed.  If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, he or she must explain why this is so.

3.  Thereafter, readjudicate the claim.  If the benefits sought are not granted, issue the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


